Title: From George Washington to Brigadier General Samuel Holden Parsons, 12 May 1779
From: Washington, George
To: Parsons, Samuel Holden



Sir
Head Quarters Middlebrook 12 May 1779.

You will find by my last letter of the 11th instant, that I considered the circumstances of your brigade on the receipt of my orders for its march, as a sufficient reason for the measure you took on the occasion. I mention this in answer to your favor of the 6th instant.
In case the brigade is at its old post, you will continue it there, agreeable to my instructions on this subject—but should you have marched to the high lands it will remain there till further orders. Inclosed is the resignation which was omitted in a former letter. I am sir &c.
